Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claims 1, 19, or 20 disclosing a system for controlling robotic vehicles around a warehouse based on obtained information.

	Regarding claim 1 the relevant art D’Andrea et al. (US Pre-Granted Application No. US 2007/0294029 A1 hereinafter “D’Andrea”) in view of Wallach et al (US Pre-Granted Publication No. US 2002/0095239 A1 hereinafter “Wallach”) discloses an autonomous vehicle system using lanes to traverse a warehouse (D’Andrea [0089]) using sensors to determine objects in the path (D’Andrea [0063]) and further determining a second route (Wallach [0071]) while updating the mapping information using the robotic sensors (D’Andrea [0134]) but fails to teach a means for determining a predefined region for the robots to use when the predefined paths are blocked along a route. Specifically, the relevant art fails to disclose “A method, comprising: determining a roadmap of an environment, the roadmap comprising a plurality of predefined lanes and a designated region adjacent to a first lane of the plurality of predefined lanes, wherein the designated region is predefined, is suitable for robotic traversal when unoccupied, delineates an extent of deviation permitted by a robot from the first lane, and is associated with an occupied status in the roadmap; determining, by a control system, a first route from a first point in the environment to a second point in the environment by way of at least the first lane of the plurality of predefined lanes; sending, by the control system and to a first robot in the environment, a direction to use the first route to travel through the environment; receiving, from the first robot and by the control system, sensor data (i) obtained while the first robot is using the first route to travel through the environment and (ii) representing the designated region; determining, by the control system, the occupied status of the designated region by processing the sensor data received from the first robot; based on determining the occupied status of the designated region, updating, by the control system, the roadmap to indicate the occupied status of the designated region; determining, by the control system, a second route from the first point to the second point through the designated region based on the roadmap as updated indicating the occupied status of the designated region; and 2sending, by the control system and to a second robot in the environment, a direction to use the second route.”. 

	Claims 19 and 20 are allowed for similar reasons as those found above. Claims 2-3, 5-18, and 21 are also allowed due to their dependence on claims 1, 19, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0151725 A1 discloses a system for autonomous vehicles to determine a lane constraint and area for the vehicle to move to in the event of an unexpected object or hazard. 
US 2017/0308070 A1 discloses a system for lane keeping and switching of robotic devices in a confined setting 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.T.J./Examiner, Art Unit 3664       



                                                                                                                                                                                                 





/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664